         Case 3:12-cr-00438-MO          Document 63       Filed 01/27/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




 UNITED STATES OF AMERICA

        V.                                                              No. 3:12-cr-00438-MO-l

 LAWRENCE ORLANDO LEE,
                                                                        OPINION AND ORDER
                        Defendant.



MOSMAN,J.,

       This case comes before me on Defendant Lawrence Orlando Lee's Motion to Reduce

Sentence [ECF 55]. Specifically, Mr. Lee moves the court for compassionate release pursuant to

18 U.S.C. § 3582(c)(l)(A)(i). Mot. to Reduce Sentence [ECF 55]. In a minute order, I DENIED

Mr. Lee's motion. [ECF 62]. I write further here to explain why.

                                          DISCUSSION

       Compassionate release is a statutory exception to the rule that a court may not modify a

term of imprisonment once it has been imposed. 18 U.S.C. § 3582(c). Upon a proper motion, the

court may reduce a term of imprisonment if, after considering applicable .factors set forth in

§ 3553(a), the court finds that "extraordinary and compelling reasons warrant such a reduction"

and the reduction is "consistent with applicable policy statements issued by the Sentencing

Commission." 18 U.S.C. § 3582(c)(l)(A). A defendant must exhaust administrative remedies



1 - OPINION AND ORDER
         Case 3:12-cr-00438-MO          Document 63       Filed 01/27/21     Page 2 of 2




before moving the court for compassionate release. Id. The Government concedes that Mr. Lee

has exhausted his administrative remedies. Resp. [ECF 61] at 3.

       Mr. Lee suffers from diabetes and obesity. The Government concedes that Mr. Lee's

health conditions "increase his risk from COVID and as a result, would be considered

extraordinary and compelling." Id. I agree.

       However, I must also consider applicable factors under 18 U.S.C. § 3553(a) to determine

whether a sentence reduction is warranted. Among other considerations, I must consider the need

for the sentence "to promote respect for the law," "to provide just punishment for the offense,"

and "to protect the public from further crimes of the defendant." 18 U.S.C. § 3553(a)(2)(A)-(C).

       Mr. Lee is serving a 180-month sentence for possession with intent to distribute

methamphetamine. J. & Commitment [ECF 52] at 1-2. He is incarcerated at Danbury FCI and is

not set to be released until June 3, 2025. I commend Mr. Lee for the progress he has made since

his conviction. See Mot. to Reduce Sentence [ECF 55] Ex. E-F. But he has served barely more

than half his sentence. Considering the nature of the crime and the low percentage of time

served, I find the applicable factors set forth in§ 3553(a) to weigh heavily against granting Mr.

Lee's request for compassionate release.

                                         CONCLUSION

       For the foregoing reasons, I DENY Mr. Lee's Motion to Reduce Sentence [ECF 55].

       IT IS SO ORDERED.

       DATED this    't...rday of January, 2021.


                                                               ~~
                                                             ivhCHAELw.            AN
                                                             United StateillisrictJudge



2 - OPINION AND ORDER
